DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claims 1-14, the prior art does not teach or suggest an illumination apparatus, comprising: a plurality of oscillators configured to generate electromagnetic waves; a window unit configured to emit therefrom the electromagnetic waves, and disposed on a first side of the case; a plurality of inflow holes configured to allow fluid to flow into the case, and disposed at positions at which the electromagnetic waves from the window unit propagate; and a discharging unit configured to discharge the fluid, which has flowed into the case, out of the case, and disposed on a second side of the case, which is an opposite side to the first side, wherein when the oscillator is viewed from the window unit, at least a part of the oscillator is located on an inner side of the inflow hole, and the fluid which has flowed into the case through the inflow hole reaches the oscillator; along with the other limiting elements of claim 1. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Honda et al. (10,326,255)
Takigawa (2016/0365701)
Kawabe et al. (2012/0069584)
Ishizu (2005/0135452)
Fujii et al. (2003/0132210)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/4/2022